 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDgraphic production employees,5 we shall include him in the unit foundappropriate herein.Accordingly, we find that the following-,employees at the Employer'sGrand Rapids, Michigan, printing plant constitute an appropriateunit for the purposes of collective bargaining within the meaning ofSection 9 (c) of the Act :All journeymen lithographic pressmen and letterpressmen, assist-ant pressmen, and apprentices, and all employees performing work inconnection with offset platemaking including camera operation, dark-room work, stripping, layout, opaquing, and platemaking; but exclud-ing composing room employees, bindery room employees, shipping andreceiving employees, office clerical employees, janitors, guards, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]6See-PrintfngIndwatry ofDelaware,supra.Local Union 429, International Brotherhood of Electrical Work-ers,AFL-CIO (Sam M.Melson d/b/a Sam Melson,GeneralContractor)andWilson Sims.CaseNo. 26-CP-2 (formerlyCase No. 10-CP-7). September 7, 1962DECISION AND ORDEROn July 12, 1960, Trial Examiner John P. von Rohr issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent and the General Counselfiled exceptions to the Intermediate Report and briefs in supportthereof.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the following exceptions, addi-tions, and modifications.The pertinent facts, as set forth more fully in the IntermediateReport, are as follows: Sam Melson, the Employer herein, is a generalcontractor engaged in the construction of a school near Nashville,Tennessee.On March 16, 1960, without any prior communication withMelson or his employees, the Respondent, Local 429, which is not the138 NLRB No. 57. LOCAL 429, INT'L BROTHERHOOD OF ELECTRICAL, ETC.461certified representative of Melson's employees, began to picket Melsonat the school site.This picketing continued for more than 30 dayswithout a representation petition under Section 9 (c) of the Act havingbeen filed.The legend on the picket signs stated, "Mellon Construc-tion Co. does not employ members of or have a contract with LocalUnion 429, I.B.E.W." 1. Various employees of subcontractors of Mel-son ceased work at the site because of the picket line.Employees ofemployers other than Melson refused to make deliveries to Melsonalso because of the presence of the picket.Apart from the foregoing,at no time did Local 429 ask Melson to recognize it or to bargain withit, and Local 429 at no time attempted to organize Melson's employees.Relying mainly on that portion of the picket sign stating that"Melson Construction Company does not employ members or havea contract with Local 429, I.B.E.W.," the Trial Examiner concludedthat the object of the picketing was to force and require Melson tobargain with Local 429 for the purpose of negotiating a contract; and,as the picketing took place for more than 30 days, "at a time whenLocal 429 did not represent a majority of Melson's employees," with-out a petition being filed, the Trial Examiner found that the picketingviolated Section 8(b) (7) (C).The Trial Examiner further foundthat, assuming that the picketing was "informational," 2 it neverthelessviolated Section 8(b) (7) (C), as it had the effect described in thesecond proviso to Section 8(b) (7) (C).11.We find, in agreement with the Trial Examiner, that Local 429'spicketing was for an object of forcing or requiring Melson to recognizeand bargain with Local 429.We further find that the picketing wasfor an object of organizing Melson's employees.Local 429 contendsthat its picketing was neither for a recognitional nor an organizational1There is no contention that this sign was untruthful.2 By "informational"picketing we understand the Trial Examiner to mean picketing ofthe type described in the second proviso to Section 8(b) (7) (C)which has a recognitionalor organizational object.B This effect is hereinafter referred to as the proviso effect.Section 8(b) (7) provides:It shall be an unfair labor practice for a labor organization or its agents . . . topicket or cause to be picketed,or threaten to picket or cause to be picketed, anyemployer where an object thereof is forcing or requiring an employer to recognize orbargain with a labor organization as the representative of his employees,or forcingor requiring the employees of an employer to accept or select such labor organizationas their collective bargaining representative,unless such labor organization is cur-rently certified as the representative of such employees:...(C) where such picket-ing has been conducted without a petition under section 9(c) being filed within areasonable period of time not to exceedthirtydays from the commencement of suchpicketing:Provided,That when such a petition has been filed the Board shall forth-with, without regard to the provisions of section 9(c) (1) or the absence of a showingof a substantial interest on the part of the labor organization,direct an election insuch unit as the Board finds to be appropriate and shall certify the results thereof:Provided further,That nothing in this subparagraph(C) shall be construed to pro-hibit any picketing or other publicity for the purpose of truthfully advising thepublic(including consumers)that an employer does not employ members of,or havea contract with,a labor organization,unless an effect of such picketing is to induceany individual employed by any other person in the course of his employment, not topick up, deliver or transport any goods or not to perform any services. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDobject but for the sole purpose of protecting the prevailing union wagescale and working conditions, and therefore such picketing was out-side the proscriptive scope of Section 8(a) (7).We find no merit inthis contention.As noted, Local 429 picketed with a sign stating thatMelson did not employ Local 429 members and did not have a contractwith Local 429.We have held that a statement on a picket sign thatan employer does not employ members of a labor organization clearlyimports an object of organization, and that a statement on a picketsign that an employer does not have a contract with a labor organiza-tion clearly implies a recognitional and bargaining object 4We ac-cordingly find that the picketing by Local 429 was for proscribed ob-jects of recognition and organization.2.We also find, in agreement with the Trial Examiner, that Local429's picketing violated Section 8(b) (7) (C).However, we do sofor the following reasons :As we have already noted, the Trial Ex-aminer reasoned, in part, that, since Local 429's picketing was for arecognitional object, it was unlawful without regard to its effect.TheTrial Examiner apparently construed the second proviso to Section8(b) (7) (C) as offering no protection to picketing which has an ob-ject of recognition or organization.We believe the Trial Examinermisconstrued the scope of the second proviso.Since Section 8 (b) (7),by its terms, applies only to organizational and recognitional picket-ing,' under the view of the Trial Examiner, there would be no typeof picketing within the ambit of Section 8 (b) (7) for which the protec-tion of the proviso would be available.Thus, the Trial Examiner'sconstruction of Section 8 (b) (7) would, in effect, nullify the protec-tion which the proviso was intended to afford to the type of picketingdescribed therein.We reject the Trial Examiner's construction.The Board has held that Section 8(b) (7), including subparagraph(C) of Section 8(b) (7), prohibits picketing for a recognitional ororganizational object, and that the second proviso to Section8(b) (7) (C) carves out an exception from that prohibition and per-mits picketing which, although having an object of recognition or or-ganization, meets the two conditions stated in the proviso, namely, (1)that "the purpose" of the picketing is to truthfully advise the publicthat an employer does not employ members of or have a contract witha labor organization, and (2) that the picketing does not have theproviso effect.''Local Joint Executive Board of Hotel and Restaurant Employees and Bartenders, etc(Leonard Smitley, et at. d/b/a Crown Cafeteria),135 NLRB 1183 (Members Rodgers andLeedom dissenting, on other grounds) ;see,also,Local,130, Brotherhood of Painters,Decorators and Paperhangers of America,AFL-CIO (Joiner Inc.),135 NLRB 876.5 SeeInternational Hod Carriers'Building and Common Laborers'Union of America,Local 840,AFL-CIO (Charles A. Blinne, d/b/a C. A.Blinne Construction Company),135 NLRB 1153.Crown Cafeteria,130 NLRB 570,575, dissenting opinion adopted inCrown Cafeteria,135 NLRB 1183. LOCAL 429, INT'L BROTHERHOOD OF ELECTRICAL, ETC.463Applying these principles to the instantcase,we find initially thatLocal 429's picketing, although for a recognitional and organizationalobject, was for "the purpose" of advising the public that Melson didnot employ members of Local 429 and did not have a contract withLocal 429, and, therefore, that such picketing fell within the ambitof the second proviso.We rely particularly on the fact that Local429 picketed Melson with signs substantially embodying the languageof the second proviso and that Local 429 took no other action indicat-ing that the purpose of its picketing was not to inform the public thatMelson did not employ members of or have a contract with Local 429.'As Local 429's picketing was within the ambit of the second provisoto 8 (b) (7) (C), the sole remaining. question is whether such picketingwas accompanied by the proviso effect. In this connection, we notethat Local 429's picketing at the construction site continued for ap-proximately 6 weeks (March 16 to April 29), and thatas a result ofthe picketing, employees of Englert Engineering Co. and PittsburghPlate Glass Co., subcontractors doing structural steel workand glazierwork, respectively, each refused for periods of 3 weeks to cross thepicket line at the site and perform their services.'In view of the foregoing evidence, it is clear that the Respondent'spicketing delayed the completion of various jobs at the constructionsite and thereby disrupted and interfered with the contractor's busi-nessoperations.Accordingly, we find that the picketing did have asufficient impact to constitute an effect within the meaning of Section8(b) (7) (C).'Therefore, we conclude that the picketing violatedSection 8(b) (7) (C).'°ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Local Union 429,International Brotherhood of Electrical Workers, AFL-CIO, its of-ficers, agents, representatives,successors,and assigns, shall:7 Crown Cafeteria,130 NLRB 570,577, dissenting opinion adopted inCrown Cafeteria,135 NLRB 1183.9In addition, employees(motor crane drivers and operators)ofMcCord Transfer Co.likewiserefused to cross the picket line to perform certain crane services requested byMelson,and truckdriversofT. L.Herbert & Sons,a company'from whom Melson pur-chases brick,sand, and concrete accessories needed for construction project, refused tomake deliveries at the site,thereby forcing Herbert to use its sales personnel to makethe deliveries.Finally, there were two refusals by employees of other employers to makedeliveries.9 Retail Clerks Union Local 334 and Retail Clerks Union Local 770, both affiliated withRetail Clerks International Association,AFL-CIO (Barker Bros. Corp.and Gold's,Inc.),138 NLRB 478, a companion case issued today1s In making this finding,we, of course,also rely on the fact that the picketing wasengaged in by an uncertified union and continued for more than 30 days without a petitionunder Section 9(c) being filed.We reject the suggestion implicit In the IntermediateReport that picketing by a majority union Is not proscribed by Section 8(b) (7).Chefs,Cooks, PastryCooks and Assistants,Local 89, etc.(Stork Restaurant,Inc ),130 NLRB5'43, 547, 135 NLRB 1173,footnote 2. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from picketing, or causing to be picketed, orthreatening to picket or cause to be picketed, Sam M. Melsond/b/a Sam Melson, General Contractor, under conditions prohibitedby Section 8(b) (7) of the Act, where an object thereof is forcing orrequiring such employer to recognize or bargain with it as the bargain-ing representative of his employees, or forcing or requiring theemployees of the aforesaid employer to accept or select the Respond-ent as their collective-bargaining representative.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in the Respondent's business offices,meeting' halls, and all places where notices to its members are custom-arily posted, copies of the notice attached hereto marked "Appen-dix." 11Copies of said notice, to be furnished by the Regional Direc-tor for the Twenty-sixth Region, shall, after being duly signed byofficial representatives of the Respondent, be posted by the Respond-ent immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Mail to the Regional Director for the Twenty-sixth Regionsigned copies of the aforementioned notice for posting by Sam M.Melson d/b/a Sam Melson, General Contractor, the employer willing,in places where notices to employees are customarily posted.Copiesof said notice, to be furnished by the Regional Director for theTwenty-sixth Region, shall, after being signed by the Respondent, asindicated, be forthwith returned to the Regional Director for disposi-tion by him.(c)Notify the Regional Director for the Twenty-sixth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.MEMBERS RODGERS and LEEDOM, concurring :We agree with the majority that Local 429's picketing of Melsonviolated Section 8(b) (7) (C).Like the majority, we find'that Local 429's picketing, although fora recognitional and organization object, was, in view of the specificfactual situation herein, for "the purpose" of advising the publicthatMelson did not employ members of Local 429 and did not havea contract with Local 429.12Therefore, such picketing fell withinthe ambit of the second proviso."In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."12While inCroadn Cafeteria,130 NLRB 570, 575, 135 NLRB 1183,we would have foundthat the picketing by the respondent union with signs stating that the employer wasnonunion was not within the protection of the second proviso, in our view that case is LOCAL 429, INT'L BROTHERHOOD OF ELECTRICAL, ETC.465Also, like the majority, we find the picketing unlawful because itwas accompanied by the proviso effect.However, unlike the majority,in finding that the picketing had the proviso effect, we deem it un-necessary to make findings relating to the sufficiency of the impactof the work stoppages and disruptions of deliveries on the operationsof Melson. In our view, as stated fully in our dissent inRetail ClerksUnion Local 324 and Retail Clerks Union Local 770, both affiliatedwith Retail Clerks International Association, AFL-CIO (BarkerBros. Corp. and Gold's, Inc.),""any" work stoppage or disruption ofdeliveries is sufficient to constitute "an effect" within the meaning ofthe second proviso to Section 8 (b) (7) (C).distinguishable from the instant case, because there, unlike here, aside from the picketing,the respondent union made demands for recognition upon the employer,thus making itclearthat the picketingwas not for"the purpose"stated in the second proviso.la 138 NLRB 478, a companion case issued today.APPENDIXNOTICE TO ALL MEMBERS OF LOCAL UNION 429, INTERNATIONAL BROTH-ERHOOD OF ELECTRICAL WORKERS, AFL-CIO, AND TO ALL EMPLOYEESOF SAM M. MELSON d/b/a SAM MELSON, GENERAL CONTRACTORPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT, under conditions prohibited by Section 8(b) (7)of the Act, picket or cause to be picketed, or threaten to picketor cause to be picketed, Sam M. Melson d/b/a Sam Melson, Gen-eral Contractor, where an object thereof is to force or require theaforesaid Sam Melson to recognize or bargain with us as therepresentative of his employees, or to force or require the em-ployees of the aforesaid Sam Melson to acceptor select usas theircollective-bargaining representative.LOCAL UNION 429, INTERNATIONALBROTHERHOODOFELECTRICALWORKERS, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 714 Falls Building, 22 North Front Street, Memphis, Tennessee,Telephone Number, Jackson 7-5451, if they have any question con-cerning this notice or compliance with its provisions. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed,the General Counsel of the National Labor RelationsBoard,for the Regional Director of the Tenth Region(Atlanta,Georgia),issueda complaint against Local Union 429, International Brotherhood of ElectricalWorkers,AFL-CIO,herein called the Respondent or the Union,alleging that theRespondent had engaged in certain unfair labor practices within the meaning ofSection 8(b) (7) (C) of the National Labor Relations Act, as amended.TheRespondent duly filed an answer in which it denied the commission of any unfairlabor practices.Pursuant to notice,a hearing was held at Nashville, Tennessee,on May 10, 1960,before Trial Examiner John P.von Rohr.All parties were represented by counseland were afforded full opportunity to adduce evidence, to examine and cross-examinewitnesses,to present oral argument,and to file briefs.The parties waived oralargument.Subsequent to the close of the hearing the Respondent and the GeneralCounsel filed briefs, both of which have been carefully considered.Upon the entirerecord and from my observation of the witnesses, I hereby make the following:FINDINGSOF FACT AND CONCLUSIONS1.THE BUSINESS OF THE COMPANY INVOLVEDSam M.Melson is an individualproprietordoing business as Sam Melson,General Contractor,and ishereinafterreferred to as Melson orthe Employer.TheEmployer has his principaloffice andplace of businessin Shelbyville, Tennessee,where itis engagedin the building andconstructionindustryas a generalcontractor.The employerannuallypurchasessupplies valued in excessof $50,000 fromsupplierslocated outside the Stateof Tennessee.I findthatMelson is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal Union 429, International Brotherhood of Electrical Workers,AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The factsSam Melson is a general contractor who is engaged in various building andconstruction projects in the general area of middle Tennessee,including the metro-politan area of Nashville, Tennessee.His headquarters are located in Shelbyville,Tennessee, and approximately four or five employees are permanently located atthat site.In addition he maintains a work force of approximately 75 employeeson his various field projects, these employees including electrical workers, car-penters, brickmasons, plumbers, heating men, and laborers.None of the employeesare organized and Melson does not recognize any labor organization as the collective-bargaining representative for any of his employees.The dispute here involves the construction of a Davidson County school locatedinDonelson, Tennessee, off McGavock Pike. (Donelson is a part of the greatermetropolitan area of Nashville.)The principal facts of the case were submitted to the Trial Examiner at the hear-ing in the form of a written stipulation executed by the General Counsel, theCharging Party, the Respondent Union, and the Employer.Those facts, as stipu-lated, are hereby adopted by the Trial Examiner.To dispel any possible misinter-pretation of the facts as stipulated to by the parties, the pertinent portion of thestipulation is set forth verbatim as follows:1.Respondent began picketing Melson at its McGavock Pike school con-struction site at about 9 a.m. (CST) on March 16, 1960, and did not file a peti-tion under Section 9(c) of the Act within 30 days from the commencement ofsuch picketing, and has not at any time thereafter filed such a petition withreference to any employees of Melson.2.Such picketing continued after its commencement until April 29, 1960,when picketing was discontinued pursuant to a Stipulation and Order Con-tinuing Case on Docket entered into by Respondent and counsel for the GeneralCounsel of the National Labor Relations Board in lieu of a Section 10(1) in-junction proceeding before the United States District Court for the MiddleDistrict of Tennessee, Nashville Division, Civil Action No. 2880, providing in LOCAL 429, INT'L BROTHERHOOD OF ELECTRICAL, ETC.467substance the cessation of such picketing pending a determination on the meritsof the case herein by the National Labor Relations Board.3.Respondent caused such picketing and employed its picketing agent tocarry a placard on which was printed the following:Melson Construction Co. does not employ members of or have a Contractwith Local Union 429 I B.E.W. (W. D. Robinson) LU 456.4.Melson subcontracts the structural steel work at its construction site toEnglert Engineering Company.Englert Engineering Company employed fiveor six ironworkers and two (2) operating engineers on March 16, 1960, atthe construction site to perform work pursuant to the terms of its subcontract.5.On March 16, 1960, at about 11:00 a.m. (CST), the employees of Eng-lert,described above, left the construction site without completing assignedwork.These employees admittedly stopped work because of the presence ofthe picketing agent.The employees of Englert thereafter returned to workat the construction site on April 7, 1960.6.Melson subcontracts the glass and glazier work at the construction siteto Pittsburgh Plate Glass Co.Pursuant to the terms of this subcontract, Pitts-burgh Plate Glass Co. employed three (3) glaziers to perform work at theconstruction site on April 19, 1960.The picketing agent was not at the sitein the morning of April 19, 1960, but returned to his post at the entrance tothe site at about 2 p.m. (CST).At about 2:30 p.m. (CST), the glaziers leftthe construction site without completing assigned work for the stated reasonthat they could not work behind the picket line.The glaziers employed byPittsburgh Plate Glass Co. thereafter returned to work on May 5, 1960.7.Melson used the services of a motor crane driver and a motor crane oper-ator, employees of the McCord Transfer Co., at the construction site.McCordalso furnished a motor crane upon request by Melson.On or about March 30,1960,Melson requested crane service from Mr. Ramsey, general superintendentof McCord Transfer Co. pursuant to custom and practice.Ramsey informedMelson that the employees of McCord would not cross the picket line toperformservices.Motor crane service and motor crane drivers and operatorswere not therefore furnished to Melson.Melson has not since received craneservice from McCord though additional requests for such service have not beenmade.8.Melson purchases brick, sand, and concrete accessories from T. L. Herbert& Sons for use in the construction project at the construction site.On or aboutMarch 19, 1960, and March 22, 1960, Melson requested delivery of certainbuilding supplies from such Company.On each of the above-described oc-casions, the driver, employed by T. L. Herbert & Sons was duly dispatched butupon arrival at the construction site refused to make the delivery behind thepicket line.However, sales employees of T. L. Herbert & Sons subsequentlymade the requested deliveries in a company owned station wagon.9.Melson receives supplies and equipment at its construction site fromvarious trucking concerns, among which are: Hoover Motor Express Company,Inc., Super Service Motor Freight Co., Inc., and Dixie-Ohio Express, inc.10.On or about March 18, and March 30, 1960, a driver employed byDixie-Ohio Express, Inc., though assigned and dispatched to deliver goods toMelson, refused to cross the picket line to deliver such goods.11.On or about March 30, 1960, a driver employed by Hoover Motor Ex-press Co., Inc., though assigned and dispatched to deliver goods to Melson,refused to cross the picket line to deliver such goods.In addition to the foregoing, C. M. Lampley, business manager of the Respondent,testified that Respondent did not seek to represent the employees of Melson andthat the Respondent was not "asking" any of his employees to join the RespondentUnion.Further, it is undisputed, and I find, that at no time did any representativeof the Respondent request Melson to recognize the Respondent or bargain with itas the representative of Melson's employees.B.Contentions and conclusionsThe principal question to be determined here is whether an object of Respondent'spicketing the employer's Donelson school site was for an object proscribed by Section8(b) (7), for the facts described above reveal ,that other conditions existed underwhich such picketing would be proscribed by the statute, i.e., (1) Respondent wasnot currently certified as the representative of Melson's employees and (2) suchpicketing was conducted without a petition being filed within 30 days from the com-mencement of such picketing.662353-63-vol. 138-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDTurning now to the proscribed objective, Section 8(b)(7) prohibits picketingunder the foregoing circumstances i "where an object thereof is forcing or requiringan employer to recognize or bargain with a labor organization as the representativeof his employees, or forcing or requiring the employees of an employer to accept orselect such labor organization as their collective bargaining representative. .The crux of the Respondent's defense is that the picketing in this case was for neitherrecognitional nor organizational objectives, but that the purpose and object of suchpicketing was "merely to advise the public of the presence of non-union conditionsin the community." 2 The General Counsel, on the other hand, urges that "an illegalobject within the meaning of Section 8(b)(7) existed."As noted heretofore, it is undisputed that the Respondent Union at no time re-quested the employer to recognize the Respondent or bargain with the Respondent asthe representative of his employees.As has been also seen, business manager C. M.Lampley in effect disclaimed any intention or purpose of the Respondent to organizeMelson's employees.Let us now examine the reasons given or asserted by the Respondent for the picket-ing.First, explicitly indicative of the Respondent's objective in the instant case is thevery legend appearing on the picket placards.This legend, it will be recalled, reads:"Melson Construction Co. does not employ members of or have a Contract withLocal Union 429 I.B.E.W. (W. D. Robinson) LU 456.113 Secondly, there is testi-mony on the subject, such testimony being elicited only from business managerLampley.Lampley's testimony concerning the object of the picketing is in con-formity with the language appearing on the signs. Thus, when testifying concerninga conversation he had with one Joseph M. Halliburton, Sr., a foreman of anotheremployer, Lampley testified, "I told Mr. Halliburton that Local 429 was picketingthe construction site because they [Melson] did not employ members of the I.B.E.W."At another point Lampley testified, "We put the picket sign up for exactly what thewords said on the picket." Thirdly, we turn to the reasons asserted by Respondent'scounsel as to the object or the purpose for the picketing.While not disagreeingwith what has thus far been said, counsel for the Respondent asserted in his open-ing statement and in his brief that the picketing took place for an added andwhat I construe to be a somewhat different reason, viz, to advertise to the publicthatMelson, as a nonunion contractor, "pays a low wage that ultimately affects theliving standards, the working conditions, the rates of pay, of members of Local 429."Further, to advertise "that the bringing in of nonunion substandard working condi-tions in this area affect the living standards of members of Local 429."I cannot subscribe to the latter assertion.Whatever information was impartedto the public necessarily was limited to the exact message imprinted on the picketsign.4That inscription made no reference whatsoever to the fact that Melsonallegedly paid low wages or that there existed nonunion substandard working condi-tions which affected the living standards of Local 429 members. Furthermore, andupon consideration of all the evidence, I am constrained to find that the latter asser-tion by the Respondent as to the object of the picketing can be regarded only as anafterthought.Thus, in his opening statement on behalf of the Respondent, counselstated that "Melson pays its electrician, or people purporting to perform electricalwork, a wage somewhere from $1.00 to $1.50 an hour; those contractors that have acontract with Local 429 pay $3.42 per hour, plus-for journeymen electricians-10 per cent for health and welfare benefits." The unrefuted testimony of Sam M.Melson, however, reveals that the electrician then on the Donelson job was paid atthe rate of $3 per hour and that other electricians in Melson's employ receive $3.65to $4 per hour.5 As ,the Respondent was thus unaware of the actual wages being'Exclusive, also,of the second proviso to Section8(b) (7) (C),to which reference ismade hereinafter.2 To the extent that the Respondent's argumentattacks theconstitutionality of Sec-tion 8(b) (7) (C), reference is made toBluefield Produce & Provision Company,117 NLRB1660, 1663, in which the Board reasserted its policy of assuming the constitutionality ofthe statutory provisions pending contrary adjudication by the courtsThe parties stipulated that the language "(W. D. Robinson) LU 456" refers only tothe local printers union who prepared the placard.'The evidence is unrefuted that other than the picketing, no other media was utilizedto advertise the dispute to the publicAt the time of the hearing the Doneison school job was not completed, in fact «a,20 to 30 days behind scheduleThere is nothing to indicate that other of the employer'selectricians will not yet be needed to perform electrical work at this site.Some of the laborers, who also carried electrical conduit, were paid upward of $1.40per hour LOCAL 429, INT'L BROTHERHOOD OF ELECTRICAL, ETC.469paid to Melson's electricians, obviously it cannot argue that Melson caused sub-standard working conditions in the area which purportedly affected the livingstandards of Local 429 members and that the purpose of the picketing was to ad-vertise this fact to the public.6What, then, was the real objective which the Respondent sought to achieve fromthe picketing in question.At the hearing Lampley was pertinently queried as towhat action, if any, Melson could have taken to cause him (Lampley), as an agentof the Respondent Union and the one admittedly responsible for the picketing, toremove the picket.Lampley's only reply was "I don't know."Under all the cir-cumstances, I discredit Lampley's evasive answer to this effect.Lampley concededthat as an official of Local 429 it was he who authorized the picketing at the jobsite.It is inconceivable, in the opinion of the Trial Examiner, that he was not also fullyaware of the objective which such action was designed to achieve.The fact of the matter is that in the instant case the legend on the picket signis the best evidence pointing toward Respondent's real objective in picketing theDonelson school project.According to that legend, Respondent protested the factthatMelson did not employ members of or have a contract with the Respondent.How, then, could Melson cause Respondent to cease picketing? The obvious answer,and I find it to be the answer, would be the negotiating of a collective-bargainingagreement with the Respondent Union. Any other conclusion, in the opinion of theTrial Examiner, would be utterly unrealistic and would ignore the facts of laborrelations life as they exist in the building and construction industry.Accordingly, Ifind that it was an objective of the Respondent to force and require Melson to bargainwith it for the purpose of negotiating a contract. Inasmuch as the picketing was con-ducted at a time when Respondent did not represent a majority of Melson's em-ployees, and no election having been sought within the time alloted, I find thatRespondent by such action violated Section 8(b)(7)(C) of the Act.In any event, and as heretofore described, the picketing in the instant case effec-tively induced employees of employers other than Melson not to cross the picketline during the course of their employment.Accordingly, and assumingarguendothat the Respondent engaged in informational picketing, I nevertheless find suchpicketing unlawful under the second proviso of Section 8(b) (7) (C) because of itseffect on employees and suppliers.?IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, occurring in connection with theoperations of the employer as set forth in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmative actionthat I find necessary to effectuate the policiesof the Act.Uponthe basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1. Sam M. Melson d/b/a Sam Melson,General Contractor,is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. Respondent is a labor organization within the meaning of Section2(5) of theAct.3. By picketing Melson from March 16 to and includingApril 29, 1960, with anobject of forcing and requiring Melson to recognize and bargain collectively with6Dr. Vivian W. Henderson, a professional economist and chairman of the departmentof economics at Fisk University, was called as a witness by the Respondent to testify, insubstance, "that the use of non-union labor in urban labor markets generally has a de-pressionary effect on the general living standards and wage levels of the working people."Without discussing or deciding whether Dr. Henderson qualifiedas anexpert witness torender an opinion on this particular subject, suffice It to say that Respondent was notinformed of this opinion by Dr. Henderson prior to taking the action here under con-sideration.Respondent therefore cannot now claim that such action was in any waypredicated upon such information.7 Local239,International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (Stan-Jay Auto Parts and Accessories Corporation),127 NLRB 958. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent,notwithstanding that the Respondent was not then certified as the rep-resentative of Melson's employees,without a petition being filed under Section 9(c)of the Act,Respondent engaged in unfair labor practices within the meaning ofSection8 (b) (7) (C) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]San Diego County Waiters and Bartenders Union Local 500 inalliance withHotelService Employees Union Local 402, sub-sidiary to the Hotel and Restaurant Employees BartendersInternational Union affiliated with theAFL-CIO [Norhunt,Inc., d/b/a Joe Hunt's Restaurant]andJoe Hunt.Case No.21-CP-51.September 7, 1962DECISION AND ORDEROn October 16, 1961, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the attachedIntermediate Report.Thereafter, the Respondents and the GeneralCounsel filed exceptions to the Intermediate Report and the Respond-ents a brief in support of their exceptions.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the en-tire record in this case, including the Intermediate Report, the ex-ceptions, and brief, and hereby adopts the findings,' conclusions, andrecommendations of the Trial Examiner with the following modifi-cations and additions.We agree with the Trial Examiner's finding that an object of Re-spondents' picketing was to compel the Employer to recognize andbargain with the Respondents.However, even though picketing isconducted for a proscribed object, a violation of Section 8(b) (7) (C)is not established if the picketingis, asin the instant case, for purposeof truthfully advising the public, including consumers, that the Em-' The Trial Examiner,in his conclusions of law, failed to find that the Employer is en-gaged in commerce within the meaning of Section 2(6) and(7) of the Actwe so find.Additionally,the Trial Examiner also found, as a conclusion of law,that an object of thepicketingwas to "induce"theEmployer to recognize Respondents as the collective-bargaining representative of its employees and to "induce"the Employer to enter into acollective-bargaining contract with them.We shall amend this conclusion of law by strik-ing the word"induce" and substituting the words"force or require."138 NLRB No. 55.